DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a CIP application based on a prior filed co-pending application 15/057,570, now U.S. Patent No. 10,664,907.  Indeed, the instant application includes Figs. 9-20, and substantial accompanying description, which are not found in the prior filed issued patent.  Furthermore, most of the pending claims recite subject matter supported by the “new matter” in the CIP.  
	Given the CIP nature of this application, it is presumed that the other claims currently recite or will be amended in the future to recite the “new matter” which is not supported by the prior filed application.  Therefore, subject to argument from Applicant, the effective filing date of this application for purposes of search and examination is its actual filing date.  See MPEP §2152
	Claims 1 – 20 are pending.

Denial of Claim of Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 112(a) as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	The disclosure of the prior-filed application, now issued U.S. Patent No. 10,664,907, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   The prior-filed provisional application does not appear to provide support for the claims of the present invention, which are directed to a dual display arrangement for displaying financing plans, including profit levels, to the dealer in one display and financing plans to the buyer in a second display.  
	Accordingly, the instant application is not entitled to the benefit of the filing date of the issued patent.

Double Patenting
3.	Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the issued claims of U.S. Patent No. 10,664,907.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a system for allowing a dealer to “buy down” the interest rate of a buyer’s financing based on the dealer’s profit on aftermarket products.  
	For example, the following is a comparison of Claim 1 of the instant application compared to Claim 1 of U.S. Patent No. 10,664,907.


1. A system for enabling a dealer to configure a plurality of financing plans for a vehicle purchase by a buyer, the system comprising a transaction server having a computer processor configured to:  






5(a) determine a first interest rate for a first financing plan for the purchase without any products; 












(b) accept a selection of one or more products to be purchased with the vehicle; 
(c) determine the profits expected from the sale of the selected one or 10more products; 

(d) determine a second interest rate for a second financing plan for the purchase with the selected one or more products wherein the second interest rate is lower than the first interest rate, and 
(e) accept a profit setting representing a portion of the expected profits 15that can be applied to lower the interest rate and facilitate the second financing plan for the purchase with the second interest rate.

U.S. Patent No. 10,664,907
1. A system accessible by a dealer of vehicles and/or vehicle aftermarket products, to determine an amount of a recurring loan payment for a financing plan for a sale transaction of a vehicle given an initial loan amount, a predetermined term, and a predetermined frequency of payments, the system comprising a transaction server having a computer processor configured to: 

(a) compute a first value for the recurring loan payment amount for the sale transaction of the vehicle, the recurring loan payment amount being based on the initial loan amount, a predetermined interest rate, and the predetermined term and predetermined frequency of payments; 

(b) output the predetermined interest rate and the first value for the recurring loan payment amount; 

(c) accept a selection of one or more vehicle aftermarket products; 

(d) determine an expected profit for the dealer for each of the selected one or more vehicle aftermarket products; 

(e) determine a total expected profit based on all of the selected vehicle aftermarket products; and 

(f) validate a plurality of discrete profit settings based on the total expected profit, wherein each discrete profit setting is less than the total expected profit, wherein each discrete profit setting comprises an interest rate buy down level that is associated with a reduced interest rate which is less than the predetermined interest rate, and wherein the lower the profit setting the lower the interest rate; and wherein the transaction server accepts, from a dealer client device in communication with the transaction server, the selection of a first interest rate buy down level and enables through a user interface display provided through the dealer client device, a display, comprising: (a) the selected first interest rate buy down level associated with one of the plurality of validated profit settings, the selected first interest rate buy down level being displayed as a numerical representation associated with the dealer profit for that level; (b) a first reduced interest rate associated with that interest rate buy down level; (c) a numerical representation of each of the remaining plurality of validated profit settings associated with a minimum profit retention for the dealer, each profit setting being associated with a respective reduced interest rate; and 

(d) the numerical representations are displayed in increasing or decreasing order; wherein, in response to the selection of a second interest rate buy down level which has a numerical representation which is less than that of the first interest rate buy down level, the computer processor is configured to dynamically compute and provide for display through the user interface display a second reduced interest rate associated with the second interest rate buy down level, wherein a portion of the expected profit associated with the second interest rate buy down level is applied to buy down the interest to the second reduced interest rate while retaining at least the minimum profit retention associated with the second interest rate buy down level.


	As is readily apparent, the two claims have many similarities.  Both relate to the use of a display to illustrate to a dealer the expected profit from sale of aftermarket products and various levels of profit that could be used to “buy down” the buyer’s financing interest rate.  These claims are not patentably distinct.  Prosecution has only recently begun in the instant application.  It is likely that its claims will converge in various ways upon the issued patent.  
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claim Rejections – 35 USC § 101

4.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Rejection Based on Abstract Idea
Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Independent Claim 1 a system claim and it recites various hardware components such as a server and a processor.  This claim therefore falls into the category of machine/manufacture.  Claim 11 is a method claim and therefore falls into the category of a “process.”   
C.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims.
Claim 1 recites the limitation:
“5(a) determine a first interest rate for a first financing plan for the purchase without any products;”

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is the common practice of determining prevailing interest rates for vehicle loan financing.  Interest rates are analyzed and quoted millions of times every day.  For an initial loan amount and initial term, auto lenders will provide their prevailing interest rates.  Furthermore, the mere nominal recitation of terms - such as “server,” or “processor” - does not remove the claim from the category of common or abstract methods of organizing human activity.  
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:

1. A system for enabling a dealer to configure a plurality of financing plans for a vehicle purchase by a buyer, the system comprising a transaction server having a computer processor configured to:  5
(a) determine a first interest rate for a first financing plan for the purchase without any products; 
(b) accept a selection of one or more products to be purchased with the vehicle; 
(c) determine the profits expected from the sale of the selected one or 10more products; 
(d) determine a second interest rate for a second financing plan for the purchase with the selected one or more products wherein the second interest rate is lower than the first interest rate, and 
(e) accept a profit setting representing a portion of the expected profits 15that can be applied to lower the interest rate and facilitate the second financing plan for the purchase with the second interest rate.
	No additional computer components are mentioned in these limitations, and those quoted above are recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  The determination of profit levels for various aftermarket products and the acceptance of a profit setting could, most likely, be completed as a mental process by a human auto dealer financing expert.  These financial terms are well known to dealers because their profitability is based on such figures.  Furthermore, it is well known in the auto dealer industry that there is substantial profit built into aftermarket products.    
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – adjusting profit levels to “buy down” buyer interest rates  - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 1.
F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of using two displays – one for the dealer and one for the buyer.  
Claim 3 merely recites the abstract concept of various types of aftermarket products.
Claim 4 merely recites the abstract concept of using the profit on a vehicle service contract to buy down the interest rate on the vehicle financing program.  
Claim 5 merely recites the abstract concept of determining the dealer’s cost to buy down the buyer’s interest rate.  
Claim 6 merely recites the abstract concept of a dealer minimum profit.  
Claim 7 merely recites the abstract concept of how to express the profit amount.  
Claim 8 merely recites the abstract concept of being able to vary the profit level by a graphical user interface.  
Claim 9 merely recites the abstract concept of a slider to illustrate various profit levels.  
Claim 10 merely recites the abstract concept of displaying a variable profit setting.  
Claims 11 – 20 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

[Office Note:  the Office notes that subject matter disclosed in the specification, including the drawings, may represent eligible subject matter.  Therefore, Applicant is requested to contact the Examiner to schedule an interview to discuss the merits of this application, as to both §101 and §103. The Examiner is readily available and welcomes all interviews as a way of advancing prosecution and achieving the Office’s goal of compact prosecution.  See AIR form for scheduling the interview which is at the conclusion section of this action.]

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2017/0255994 to Rieger et al. (hereinafter “Rieger) in view of U.S. Patent No. 8,660,943 to Chirehdast (hereinafter “Chirehdast”) 

Rieger is the Applicant’s own publication and would be very familiar to Applicant.  It is prior art by virtue of its publication date more than one year prior to the effective filing date of the instant application.  It teaches all of the basic elements of the claims except for those directed to the interactive displays for both dealer and buyer.
Thus, Rieger’s Abstract reads as follows:
“Systems and computer-implemented methods are provided to determine recurring loan payments for a financing plan. The system is configured to determine a predetermined interest rate based on a comparison of the expected profits to configurable threshold profit levels; and compute a value for the recurring loan payments based on the initial loan amount, the predetermined interest rate and the predetermined term and frequency of payments. A new interest rate may be computed in response to receiving an interest rate buy down activation from a user device, wherein a portion of the expected profits is applied to buy down the interest. Comparative financing plans are generated including and excluding the sale of products wherein loan parameters and interest rates are adjusted so that the loan payments for a first financing plan are the same as or within a configurable range of the loan payments for a second financing plan.”  (emphasis added) 

Further, the expected profits arise from the sale of aftermarket products:
“[0003] In some cases there may be an option to buy down the interest rate to a lower interest rate. For example, where the customer purchases aftermarket products as part of the vehicle sales transaction, the dealer may have profits from the transaction to buy down the interest rate. Such aftermarket products may include, for example: extended warranties, tire and rim protection, key fob protection, vehicle armour protection, paint protection, life and disability insurance, and the like. The dealer may be able to incentivize the customer to purchase one or more of these additional products by offering to lower the interest rate for the customer (also referred to as “buying down” the interest rate). For example, the dealer may sell additional products to the customer and use some of the profits from the transaction to make a payment on the loan, thereby reducing the interest rate for the loan. The dealer benefits from the transaction by selling both the vehicle and one or more aftermarket products, and the customer benefits by being able to procure additional product(s) with financing at a lower interest rate.”  (emphasis added) 


Therefore, with regard to Claim 1, Rieger teaches:
1. A system for enabling a dealer to configure a plurality of financing plans for a vehicle purchase by a buyer, the system comprising a transaction server having a computer processor configured to:  (See at least Rieger:  Fig. 1)
5(a) determine a first interest rate for a first financing plan for the purchase without any products; (b) accept a selection of one or more products to be purchased with the vehicle; (c) determine the profits expected from the sale of the selected one or 10more products; (d) determine a second interest rate for a second financing plan for the purchase with the selected one or more products wherein the second interest rate is lower than the first interest rate, and (e) accept a profit setting representing a portion of the expected profits 15that can be applied to lower the interest rate and facilitate the second financing plan for the purchase with the second interest rate.  (See at least the following sections of Rieger:
“[0007] One aspect of the invention provides a system for determining an amount of a recurring loan payment for a financing plan for a sale transaction given an initial loan amount, predetermined term and predetermined frequency of payments. The system comprises a transaction server having a computer processor configured to: determine the profits expected from the sale transaction; determine a predetermined interest rate based on the expected profits; compute a first value for the recurring loan payment amount, based on the initial loan amount, the predetermined interest rate, and the predetermined term and frequency of payments; and output the predetermined interest rate and the first value for the recurring loan payment amount. The computer processor may be configured to determine the predetermined interest rate by one or more of the following methods: comparing the expected profits to one or more configurable threshold profit levels and selecting an interest rate based at least in part on such comparison; identifying a type of each of the one or more aftermarket products to be purchased in the transaction and selecting the predetermined interest rate based at least in part on such identification; and adjusting or setting the predetermined loan rate based on a maximum loan payment amount as specified by a user on a user device in communication with the transaction server.
[0008] Another aspect of the invention provides that the computer processor of the transaction server is configured to compute a new interest rate in response to receiving, from a user device in communication with the server, an activation of an interest rate buy down and an indication of the minimum profits to be retained. A portion of the expected profits is applied to buy down the interest to the new interest rate, wherein the portion of the expected profits is the expected profits less the minimum profits to be retained. According to particular embodiments a second value for the recurring loan payment amount is computed by the computer processor based on the initial loan amount, the new interest rate, and the predetermined term and frequency of payments. The system outputs the second value for the recurring loan payment amount and the new interest rate.”  (emphasis added) 

Therefore, Rieger appears to teach the basic limitations of Claim 1.  However, out of an abundance of caution, and subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Chirehdast is cited for the display and interactive interface associated with the claimed invention.
Chirehdast is in the same field of endeavor as Rieger and the claimed invention and relates to the financing of vehicles and the presentation – via various interactive user interfaces – of different financing options.  The interfaces are “customizable” to suit the needs of the dealer.  (See at least Figs. 32 – 40).  

Significantly, Chirehdast teaches a “buy down” of the interest rate:
“If the customer has some additional cash available, she can experiment with the Additional Initial Payment (AIP) segment of the tool, as illustrated in FIGS. 35 and 39. The concept of rate buy-down is prevalent in the mortgage lending space, but not used at all in the auto lending. Here, the customer can see how the monthly payment and APR change, if the she decides to buy down the rate through an initial payment which typically is expressed in terms of points or % of Total Amount Financed. Alternatively, the customer can decide to use the same amount of initial payment by increasing the Down Payment, and thereby reducing the Total Amount Financed. Most likely, the APR does not change, in case the Down Payment amount is increased. However, the monthly payment reduces by the same percentage. As an example, if the AIP is 1% of Total Amount Financed, and the AIP is applied to the principal, all else being equal, the monthly payment will reduce by 1%, and it will be 99% of the original monthly payment. A more extensive example of auto loan financing with various options is provided at the end of this section.
As illustrated in FIGS. 35 and 39, the customer can decide to choose between (A) the % of Total Amount Financed or (B) the $ amount she would like to pay. Then, the tool calculates and displays (A) the $ amount or (B) the % of Total Amount Financed. In either case, the customer can choose to (1) buy down the rate and/or (2) pay down the principal. For options 1 and/or 2, the tool calculates and displays the New APR, Monthly Payment, and Estimated Total Finance Charges. After comparing the two options with the base loan from the previous segment, the customer can decide to proceed with either option or none (i.e., the base loan), or save the quotes for future reference. As mentioned for the previous segment, if the customer decides to proceed with booking the loan, the tool needs to interface with the lender's loan application and origination system to take the loan application to the next step of fulfillment.”  (emphasis added)  See Cols. 47 and 50.

To “buy down” the interest rate using the dealer’s payment – rather than the buyer’s – would be obvious to a person of ordinary skill in the art based on the teachings of Rieger.  The interactive interface of Chirehdast would easily illustrate the various options to the buyer.  Thus, Fig. 39 is as follows:

    PNG
    media_image1.png
    718
    519
    media_image1.png
    Greyscale

Note that a “New APR” is determined and both options are presented to the buyer.
An interactive interface is presented to the buyer including the “buy down” option to lower an interest rate or APR (i.e. “determine a second interest rate”):

    PNG
    media_image2.png
    561
    751
    media_image2.png
    Greyscale

Furthermore, the system of Chirehdast takes into consideration the sale of aftermarket products as follows (see also Fig. 33):

    PNG
    media_image3.png
    751
    611
    media_image3.png
    Greyscale

Chirehdast teaches a myriad of interfaces for presenting to the dealer and the buyer his or her various financing options including these aftermarket products.  Here is only on example:

    PNG
    media_image4.png
    559
    754
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the dealer profit based buy down system of Rieger, wherein the profits are derived from the sale of aftermarket options, with the financing interface teachings of Chirehdast, wherein the interfaces are customizable.  The motivation to do so comes from Rieger.  As quoted above, Rieger teaches extensively these financing parameters may be displayed to the dealer and customer.  It would greatly enhance the efficiency and convenience of the system of Rieger to use the customizable interface teachings of Chirehdast.

With regard to Claim 2,  Rieger in view of Chirehdast teach wherein the transaction server is configured to output the financing plans to the dealer for display in a first 20display window and output the financing plans to the buyer for display in a second display window, wherein the first display window provides a first set of user interface controls through which the dealer can select the profit setting representing a portion of the expected profits to buy down the interest rate, and wherein both the first display window and the second display 25window provide a second set of user interface controls enabling the selection of the one or more products.  (See at least the Figs. of Rieger which illustrate screen shots of the various dealer interfaces.  Furthermore, Chirehdast teaches that the interfaces can be customized to illustrate various interactive and iterative options to the customer.  See Fig. 35 and the section quoted above from Col. 50.)

With regard to Claim 3, Rieger teaches wherein the one or more products comprise one or more of: warranty protection, car protection, family 30protection, and a service contract.  (See at least Abstract and [0003].)

With regard to Claim 4, Rieger teaches wherein the service contract comprises the sale of buy down points and wherein a purchase of each buy down point lowers the interest rate to the next lower interest rate within a loan program.  (See at least [0063] – [0067].)

With regard to Claim 55, Rieger teaches wherein for each buy down point, the system determines a dealer cost of the buy down point based on: (a) a total amount to be financed for the purchase, and (b) a dealer reserve from the total amount to be financed.  (See at least [0069] – [0070].)

With regard to Claim 106, Rieger teaches wherein the transaction server is configured to cause to be displayed in the first display window a variable profit setting which enables the dealer to set a minimum profit to be retained from the purchase and applies a remainder of the profit to facilitate the second financing plan with the second interest rate.  (See at least [0066] - [0068].)

With regard to Claim 7, Rieger teaches wherein the variable profit setting is represented in the first display window as one or more of: a dollar amount and a percentage of the profit.  (See at least [0070].)

With regard to Claim 208, Rieger teaches wherein a value for the variable profit setting is selected by the dealer using a graphical control element in the first display window.  (See at least Fig. 5)

With regard to Claim 9, Rieger in view of Chirehdast teach wherein the graphical control element 25comprises a slider constrained to accept only values for the variable profit setting not exceeding a maximum profit from the purchase.  (See at least Fig. 5 and sections of Rieger quoted above relating to “tiers” or “threshold” values for profits.  Chirehdast teaches, as quoted above, that the dealer and customer may “experiment” with various APR values and “iteratively” enter various values until the desired financing is achieved.  A person of ordinary skill in the art would readily understand that these iterations could be displayed a single screen with various selectable buttons or fields.  In fact, Fig. 35 could easily be adapted to a “slider” interface concept by showing certain pre-selected levels of APR or monthly payment.  Likewise, based on the teachings of Rieger, the dealer display could also be configured to show the various profit levels in a single screen; indeed, Fig. 5 is just that.)

With regard to Claim 10, Rieger teaches wherein a plurality of graphical control elements is displayed in the first display window, each one of the plurality of 30graphical control elements corresponding to a variable profit setting for a - 44 -category of products and enabling the dealer to set a minimum profit to be retained from purchasing the products in that category.  (See at least [0066].)

With regard to Claim 11, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 12, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 13, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth above with respect to that claim.  
With regard to Claim 14, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 15, this claim is essentially identical to Claim 5 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 16, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 17, this claim is essentially identical to Claim 7 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 18, this claim is essentially identical to Claim 8 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 19, this claim is essentially identical to Claim 9 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 20, this claim is essentially identical to Claim 10 and is obvious for the same reasons as set forth above with respect to that claim.  



Conclusion
6.	 Applicant should carefully consider the following in connection with this Office Action:
   	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. use of certain GUI’s to present financing offers to auto buyers, including offers to buy aftermarket products with the vehicle).   Indeed, there is a plethora of prior art in these fields.
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2008/0183616 to Hankey et al.  This reference is relevant to the features of auto financing including aftermarket products.
	U.S. Patent No. 10,664,721 to Price et al.  This reference is relevant to the features of GUI for auto financing.
	U.S. Patent Publication No. 2020/0249966 to Smith et al.  This reference is relevant to the features of dynamic GUI’s in financing.
	U.S. Patent Publication No. 2008/0154737 to Linkswiler.  This reference is relevant to the features of auto dealer GUI’s.
	U.S. Patent Publication No. 2004/0133456 to Nagelvoort.  This reference is relevant to the features of financing GUI’s.
	U.S. Patent Publication No. 2017/0178245 to Rodkey.  This reference is relevant to the features of slider GUI’s. 

	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	

D.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

September 9, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691